ACCEPTED
                                                                                                     14-14-00638-CR
                                                                                       FOURTEENTH COURT OF APPEALS
                                                                                                   HOUSTON, TEXAS
                                                                                               2/19/2015 11:01:36 AM
                                                                                                 CHRISTOPHER PRINE
                                                                                                              CLERK

                                      No. 14-14-00638-CR

                                                                                 FILED IN
                                                                          14th COURT OF APPEALS
JAIME ARTURO SANCHEZ                             *              IN THE       HOUSTON,
                                                                         COURT           TEXAS
                                                                                 OF APPEALS
                                                                          2/19/2015 11:01:36 AM
VS.                                              *                        CHRISTOPHER A. PRINE
                                                                                   Clerk
STATE OF TEXAS                                   *     FOURTEENTH DISTRICT OF TEXAS


              MOTION TO EXTEND TIME TO FILE APPELLANT'S BRIEF


TO THE HONORABLE JUSTICES OF SAID COURT:

       Now comes, JAIME ARTURO SANCHEZ, Appellant in the above styled and numbered

cause, and moves this Court to grant an extension of time to file appellant’s brief, pursuant to

Rule 10.5 (b) of the Texas Rules of Appellate Procedure, and for good cause shows the

following:

                                                 I.

                Appellant’s brief was due on or before February 6, 2015. Counsel submits this

Motion For Extension to file Appellant’s brief. The above, mentioned case is on appeal from the

177th District Court of Harris County, Texas, Trial Court Cause No.1310752. This is Defendant’s

second Motion to Extend Time to File Appellant’s Brief.

                                                II.

        Counsel is requesting an extension of 30 days from February 19, 2015 in order to prepare

and file his appellate brief in a Constitutionally effective manner. Counsel has been preparing for

trial and or hearings in the following cases: United States v. Mayank Mishra out of the Southern

District of Pittsburgh, PA., State of Texas v. Lucio Perez out of the 361st District Court in Brazos

County, Texas, State of Texas v. Seth Sawyer out of Caldwell County Texas, State of Louisiana
v. Lawrence Burton out St. Tammany Parish, Covington Louisiana.

                                                     III.

       This motion is not brought for purposes of delay but so that justice may be served.



WHEREFORE, PREMISES CONSIDERED, appellant prays that this court grant this Motion to

Extend Time to File Appellant's Reply Brief and for such other and further relief as the Court

may deem appropriate.

                                            Respectfully submitted,

                                            Law Offices of Norman J. Silverman
                                            917 Franklin, 4th Floor
                                            Houston, Texas 77002
                                            713-526-1515
                                            713-526-1798 FAX

                                            BY: /s/ NORMAN J. SILVERMAN
                                             Norman J. Silverman
                                              00792207
                                             Attorney for Defendant


                                  CERTIFICATE OF SERVICE
       This is to certify that a true and correct copy of the attached and foregoing document has

been served on the Harris County District Attorney’s Office, 1201 Franklin, Ste 600, Houston,

Texas 77002 on this the 19th day of February 2015.



                                            /s/ Norman J. Silverman
                                            Norman J. Silverman
                                           No. 14-14-00638-CR



JAIME ARTURO SANCHEZ                               *             IN THE COURT OF APPEALS

VS.                                                *

STATE OF TEXAS                                     *    FOURTEENTH DISTRICT OF TEXAS




                      ORDER FOR GRANTING MOTION FOR AN
                  EXTENSION OF TIME TO FILE APPELLANT'S BRIEF

        Today the Court considered Appellant's Motion for An Extension of Time to file

Appellant's Brief. After a review of the motion and finding a showing of a reasonable

explanation of the need for time, the Court grants the motion.



        The Clerk of the Court of Appeals for the Fourteenth Judicial District is directed to issue

notice to counsel to both the appellant and appellee of this Court's order granting the extension of

time in which to file appellant's brief.


        THUS SIGNED AND ENTERED OF RECORD, on this the                       day of       ______,

2015.




                                                ___________________________________
                                                JUDGE FOR THE COURT OF APPEALS
                                                FOURTEENTH JUDICIAL DISTRICT